Exhibit 10.1

 

THIRD Amendment to EXECUTIVE EMPLOYMENT Agreement

 

This THIRD Amendment to EXECUTIVE EMPLOYMENT Agreement (this “Amendment”),
effective as of March 3, 2016 (the “Effective Date”), is made and entered into
by and between Snap Interactive, Inc., a Delaware corporation (the “Company”),
and Alexander Harrington (“Executive”) for purposes of amending that certain
Executive Employment Agreement, dated as of February 28, 2014, as amended by the
First Amendment to Executive Employment Agreement, effective as of March 19,
2015, and as further amended by the Second Amendment to Executive Employment
Agreement (the “Second Amendment”), effective as of October 13, 2015, by and
between the Company and Executive (collectively, the “Agreement”). Terms used in
this Amendment with initial capital letters that are not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

 

WHEREAS, Section 12(j) of the Agreement provides that the Agreement can only be
amended by a writing signed by the parties thereto; and

 

WHEREAS, the Company and Executive mutually desire to amend the Agreement to
reflect a change to Executive’s Annual Incentive Bonus for the 2015 calendar
year and to clarify that the parties intended the changes made by the Second
Amendment to eliminate the guaranteed bonus provided by Section 5(b)(i) of the
Agreement.

 

NOW, THEREFORE, pursuant to Section 12(j) of the Agreement, in consideration of
the mutual promises, conditions, and covenants contained herein and in the
Agreement, and other good and valuable consideration, the adequacy of which is
hereby acknowledged, the parties agree to amend the Agreement as follows,
effective as of the Effective Date:

 

1.           Section 5 of the Agreement is hereby amended by deleting
subsections (i) and (ii) of said section in their entirety and substituting in
lieu thereof the following new Section 5(b)(i) and renumbering the current
Section 5(b)(iii) as Section 5(b)(ii):

 

(i) For the 2015 calendar year, Executive shall be eligible to receive an annual
incentive bonus (the “Annual Incentive Bonus”) of Twenty-Five Thousand Dollars
(US $25,000), provided Executive is employed by the Company on the date the
Annual Incentive Bonus is paid, which date shall be during the annual review
period (generally January through March) in 2016. In addition, Executive shall
be eligible to receive, subject to Board approval, an option to purchase fifty
thousand (50,000) shares of common stock of the Company, with (A) an exercise
price equal to $0.20 per share, which is greater than the fair market value of
the Company’s common stock on the date of grant and (B) twenty-five percent
(25%) of the options vesting on each of the first, second, third, and fourth
anniversary of the date of grant, subject to the terms and conditions of the
Company’s Amended and Restated 2011 Long-Term Incentive Plan and the Company’s
standard form of nonqualified stock option agreement.

 

2.           Except for the Annual Incentive Bonus described in this Amendment,
Executive acknowledges and agrees that he has voluntarily and irrevocably waived
his right to any other incentive bonus for the 2015 calendar year that he may
have previously been eligible to receive under the terms of this Agreement or
any prior amendment thereto.

 

3.           Except as expressly amended by this Amendment, the Agreement shall
continue in full force and effect in accordance with the provisions thereof.

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows]

 



 



 

IN WITNESS WHEREOF, the Company and Executive have executed, or caused to be
executed, this Amendment to be effective as of the Effective Date.

 

  SNAP INTERACTIVE, INC.           By: /s/ Clifford Lerner     Name: Clifford
Lerner     Title: President of The Grade           EXECUTIVE             /s/
Alexander Harrington   Alexander Harrington

  

 

 Signature Page to

Third Amendment to Executive Employment Agreement



